                       1        Z. KATHRYN BRANSON, ESQ., Bar # 11540
                                LITTLER MENDELSON, P.C.
                       2        3960 Howard Hughes Parkway
                                Suite 300
                       3        Las Vegas, NV 89169-5937
                                Telephone:   702.862.8800
                       4        Fax No.:     702.862.8811
                                Email: kbranson@littler.com
                       5
                                Attorneys for Defendant
                       6        WALMART STORES INC.

                       7

                       8                                        UNITED STATES DISTRICT COURT
                       9                                            DISTRICT OF NEVADA
                    10

                    11         ESTRELLITA FRAN POWELL-
                               DEMISON,
                    12                                                         Case No. 2:19-cv-00905-GMN-BNW
                                                   Plaintiff,
                    13                                                         STIPULATION AND ORDER TO VACATE
                               vs.                                             EARLY NEUTRAL EVALUATION
                    14                                                         SESSION PENDING DISMISSAL
                               WALMART STORES, INC. d/b/a
                    15         WALMART, DOES I though X, inclusive,
                               and ROE CORPORATIONS I through X,
                    16         inclusive,

                    17                             Defendant.

                    18

                    19                Defendant WALMART STORES, INC. (“Defendant”) and ESTRELLITA FRAN POWELL-

                    20         DEMISON (“Plaintiff”), by and through their respective counsel of record, hereby stipulate and agree

                    21         to VACATE the pending Early Neutral Evaluation session, scheduled before Magistrate Judge

                    22         Youchah on January 23, 2020 (ECF No. 15), in light of the fact that the parties have reached a

                    23         resolution of all claims pending before this Court and are in the process of preparing and filing

                    24         dismissal papers.

                    25                ///

                    26                ///

                    27                ///

                    28                ///
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                       1              This is the first request to vacate the ENE. The parties make this request in good faith and not

                       2       for the purpose of delay.

                       3       Dated: January 15, 2020                        Dated: January 15, 2020
                       4       Respectfully submitted,                           Respectfully submitted,
                       5

                       6       /s/ Kristina S. Holman, Esq.                      /s/ Z. Kathryn Branson, Esq.
                               KRISTINA S. HOLMAN                                Z. KATHRYN BRANSON, ESQ.
                       7       HOLMAN LAW OFFICE                                 LITTLER MENDELSON, P.C.
                       8       Attorney for Plaintiff                            Attorneys for Defendant
                       9       ESTRELLITA FRAN POWELL-DEMISON                    WALMART INC.

                    10

                    11
                                                                           IT IS SO ORDERED.
                    12
                                                                           Dated this 16th day of January, 2020.
                    13

                    14
                                                                           _____________________________________
                    15                                                     UNITED STATES MAGISTRATE JUDGE

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                               2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
